DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Drexler on 09/28/2021.

The application has been amended as follows: 
Cancel Claim 10
Amend Claim 1, line 4 from “this cavity” to “the cavity”
Amend Claim 1, line 10 from “it” to “the shut-off member”
Amend Claim 1, line 11 from “it” to “the shut-off member”
Amend Claim 1, line 16 from “this end wall” to “the end wall”
Amend Claim 1, line 24 from “this coating” to “the coating”
Amend Claim 1, line 27 from “this coating” to “the coating”
Amend Claim 1, line 30 from “it” to “the membrane”
Amend Claim 11, line 4 from “this chamber” to “the metering chamber”
Response to Amendment
Applicant’s amendments and arguments, filed 09/28/2021, with respect to claim 1 have been fully considered and place the application in condition for allowance.  The previous rejection of record has been withdrawn. 
Allowable Subject Matter
Claims 1-6, 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed closure found in both independent claims 1 and 11 is considered allowable because the coating implemented onto the top valve skeleton providing both features for active sealing as well as providing resilience for biased actuation. In particular, the top valve comprises a flexible coating bi-injection molded on the skeleton, this coating covering a first end of the skeleton so as to form a nipple and extending to the second end of the skeleton, forming the membrane substantially transversely to the longitudinal axis of the skeleton. Additionally this coating extends to the second end of the skeleton, forming a cup substantially transverse to the longitudinal axis of the skeleton, the cup forming the membrane, wherein the membrane is elastic so as to generate, when it deforms, an elastic return force at the flexible membrane, when a surface is stressed by differences in pressure on either side of the membrane. The features include the technical advantage of minimizing the number of parts used to function the device providing quick and easy assembly. These features in combination with all other features recited in the independent and dependent claims are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754